87 F.3d 1317
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth Lee BRYANT, Petitioner-Appellant,v.Samuel SUBLETT;  Grant Woods, Arizona Attorney General,Respondents-Appellees.
No. 96-15031.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Kenneth Lee Bryant, an Arizona state prisoner, appeals pro se the dismissal of his 28 U.S.C. § 2254 habeas corpus petition challenging his guilty plea conviction for four counts of child molestation and one count of sexual exploitation of a minor.   Bryant contends that his claims are not procedurally defaulted even though the Arizona Court of Appeals dismissed his appeal for lack of a timely petition for review from the trial court's denial of his second post-conviction petition, and the Arizona Supreme Court denied review without explanation.   This contention lacks merit.  See Moran v. McDaniel, 80 F.3d 1261, 1269 (9th Cir.1996) (federal review barred if state court decision rests on independent and adequate state grounds);  Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991) (unexplained state court decision presumed to rest on same grounds as last reasoned decision of lower court).   In the district court, Bryant attempted to show cause for his procedural default by showing that he mistakenly filed his pro se petition for review in the state appeals court, rather than the trial court.   A pro se petitioner's ignorance of the law is inadequate to establish cause.  See Tacho v. Martinez, 862 F.2d 1376, 1381 (9th Cir.1988).   Accordingly, we affirm the district court's judgment.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3